Citation Nr: 0007967	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  92-11 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
gastrocnemius myofascitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran had active duty for training from February 19, 
1985, to September 3, 1985.

This matter comes before the Board on appeal of a January 
1990 rating action.  During the pendency of this appeal, a 
May 1990 rating action effectuated a hearing officer's 
decision and granted a 10 percent rating under 38 C.F.R. 
§ 3.324; noncompensable ratings for gastrocnemius myositis of 
the left and right legs were continued.  

The appeal originally included a claim for an earlier 
effective date for service connection for myositis.  In a 
decision dated in November 1996, the Board denied this claim, 
and remanded the current issue for additional action.  The 
veteran then moved and was lost to VA for some time.  

The veteran was eventually located and was afforded 
orthopedic examination in November 1998.  The impression was 
chronic gastrocnemius myofascitis, bilateral.  The RO 
determined that this was the correct diagnosis and rated the 
disability as analogous to bilateral gastrocnemius 
fibromyalgia in September 1999, under DC 5099-5025.  Under 
those criteria, the combined rating remained 10 percent.  
Accordingly, the Board will proceed to decide the appeal.


FINDING OF FACT

Bilateral gastrocnemius myofascitis is shown by mild diffuse 
tenderness in the calf bilaterally, in the gastrocnemius 
muscle, and in the anterior tibial muscle on the anterior 
knee, without limitation of motion or neurovascular deficit.  
Pain appears to be present but there is no swelling, joint 
effusion, tightness in the lower extremities, skin change, or 
neurological change.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral gastrocnemius myofascitis are not met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp 1999); 38 C.F.R. §§ 4.7, 
4.13, 4.71a, Diagnostic Code 5025 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the claim is well grounded 
and adequately developed.  38 U.S.C.A. § 5107(a).

Gastrocnemius myofascitis, diagnosed by the orthopedist in 
November 1998, is not listed in the Schedule for Rating 
Disabilities.  When an unlisted condition is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but also 
the anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20.  

The repercussion upon a current rating of service connection 
when change is made to a previously assigned diagnosis or 
etiology also must be kept in mind.  38 C.F.R. § 4.13.  
However, having considered the November 1998 examination 
report carefully, the Board is satisfied that it is most 
appropriate to rate the service-connected disability by 
analogy to fibromyalgia, even while this results in a change 
of diagnosis.  The Board notes as support for this conclusion 
that the November 1998 examination report reflects that the 
examiner took a thorough history and received and reviewed 
all medical records relevant to the case, and thus had the 
benefit of all the facts regarding the veteran's service-
connected condition before him.  Additionally, his letterhead 
reflects that he is an orthopedic surgeon.

Fibromyalgia (fibrositis, primary fibromyalgia syndrome) is 
rated based on widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms.  When such manifestations are constant, or nearly 
so, and refractory to therapy, the rating is 40 percent.  
When manifestations are episodic, with exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but present more than one-third of the time, 
the rating is 20 percent.  When manifestations require 
continuous medication for control, the rating is 10 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5025.

It is noted that Diagnostic Code 5025 defines widespread pain 
as pain in both the left and right sides of the body, that is 
both above and below the waist, and that affects both the 
axial skeleton (i.e., cervical spine, anterior chest, 
thoracic spine, or low back) and the extremities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Accordingly, if the veteran's 
disability picture more nearly approximates the criteria for 
a 20 percent rating, above, then the appeal will be allowed.  
If her disability picture more nearly approximates the 
criteria for a 10 or higher percent rating, above, then the 
rating must stay the same.  

Review of the history of the disability shows that service 
connection was granted for bilateral gastrocnemius myositis 
in January 1990.  The problem had started with running in 
service causing leg cramping.  The rating action at that time 
noted that there was no limitation of motion and no 
tenderness.  A hearing officer's decision in April 1990 noted 
that the veteran had testified earlier that month that as a 
waitress, she was required to work on her feet.  Her 
disability limited her to three hours' work per day.  After 
work, her legs felt hard from the tenseness of her muscles.  
A statement from a co-worker was received stating that the 
veteran had a history of calling in sick or leaving early due 
to her legs.  Outpatient treatment reports were also 
reviewed.  Based on the hearing officer's decision, a 
10 percent rating under 38 C.F.R. § 3.324 was assigned.  

In January 1991, the veteran testified that the hospital in 
Huntington [West Virginia] had said she should use a cane 
because she fell a great deal.  She had been told no other 
treatment was available.  Massage relieved her leg pain but 
Motrin and Tylenol did not.  Her leg pain could be very 
severe.  She acknowledged that the pain was worse at some 
times than others.  She had to sit down to reduce the pain.

Between June and September 1991, the veteran was seen 
privately for severe calf pain.  Electromyography and nerve 
conduction studies in June 1991 were said to be more 
consistent with muscle disease than radiculopathy or 
peripheral neuropathy.  However, there was some evidence of 
S1 nerve root irritation.  September 1991 magnetic resonance 
imaging of the spine was normal.  The veteran said her leg 
cramping was to the point that she could not walk more than 
2-3 blocks.  All blood tests were within normal limits.  It 
was suggested to the veteran that she undergo muscle biopsy 
and muscle enzyme study for referral to a university.  She 
indicated that she preferred to wait for the time being.  
There is no evidence that these studies were performed.

Records of Atlanta VA Medical Center treatment between July 
1997 and November 1998 reflect impressions such as connective 
tissue disorder of unknown etiology, muscle inflammation and 
fibromyalgia.  It was noted that the veteran looked 
uncomfortable and the leg muscles were tender to palpation 
diffusely.  There was no obvious muscle spasm.  The veteran 
complained of muscle spasms in the back and pain in the legs.  
She was instructed to try Serzone.  A pain clinic 
consultation in November 1998 resulted in an assessment of 
chronic pain syndrome.  It was noted that she had 
discontinued Serzone but had not been on it long enough to 
determine therapeutic effect.  She was urged to restart it.  
She had a normal gait although she walked with a cane 
normally.  Sensation was diminished to light touch in the 
left lower extremity to the knee.  

At the orthopedic examination in November 1998, the veteran 
stated that she felt it necessary to use a cane on numerous 
occasions due to severe cramping in both legs.  This was 
associated with pain in the calves, burning in the legs and 
weakness and giving out of the legs.  It was noted that she 
had undergone a number of diagnostic studies over the years, 
the most recent ones being essentially normal.  She was 
employed full time as an accountant, which, it was noted, was 
sedentary employment.  She took no medication and was under 
no active treatment.  On examination, she walked normally 
with a cane in her right hand.  Range of motion was normal 
and the calves were symmetrical.  She had no detectable 
sensory deficit and full motor capability.  There was some 
mild diffuse tenderness in the calves bilaterally, slight 
tenderness in the gastrocnemius medially and in the anterior 
tibial muscle on the anterior knee.  There was no 
neurovascular deficit.  The impression was chronic 
gastrocnemius myofascitis, bilateral.  The veteran appeared 
to have had all applicable studies.  Although no additional 
studies were advised, the examiner remained uncertain of the 
exact nature of the veteran's disability.  It was felt that 
she had a subjective pain problem; pain appeared to be 
present but there was no muscle damage or atrophy or 
weakness.  The nature and extent of the pain could not be 
quantified.  The examiner noted that there was no swelling, 
no joint effusion, no tightness in the lower extremities, no 
skin change, and no neurologic change.  The examiner remarked 
that he had received and reviewed all the medical records 
prior to the examination.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  Having considered 
the entire history of the veteran's disability, therefore, 
the Board nonetheless accords the most weight to the November 
1998 orthopedic examination.  Based on those examination 
results, it appears that the disability picture is most 
nearly approximate to the criteria for a 10 percent rating 
for fibromyalgia.  38 C.F.R. § 4.7.  No higher rating can be 
assigned, as the evidence does not show widespread pain as 
defined in the regulation.  Nor does the disability manifest 
the symptoms described by the regulation, beyond mild diffuse 
tenderness.  38 C.F.R. § 4.71a, Diagnostic Code 5025.  
Additionally, while the veteran complains of pain that causes 
her to use a cane, the observations pertaining to functional 
loss and the joints, and the lack of any indication of pain 
on motion, on the November 1998 examination, mitigate against 
any additional compensation for pain.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  
Accordingly, the claim for a higher schedular rating must be 
denied.

Nor does it appear that rating the veteran's disability as 
other than by analogy to fibromyalgia would result in a 
higher rating.  The only other rating code that might be 
applicable is 5021, for myositis.  Myositis is rated based on 
limitation of motion of affected parts.  38 C.F.R. § 4.71a.  
As noted, there is no limitation of motion shown here.  While 
ratings based on pain may be considered, there is no basis 
here to allow a rating in excess of 10 percent for pain under 
either Diagnostic Code 5021 or 5025.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  While the regulation is 
cited, it is not discussed in the September 1999 supplemental 
statement of the case.  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet.App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  


ORDER

The appeal for a rating in excess of 10 percent for bilateral 
gastrocnemius myofascitis is denied.



		
	Deirdre B. Weiss
	Acting Member, Board of Veterans' Appeals



 


